Exhibit 10.2

EXECUTION COPY

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (this “Security Agreement”) is entered into
as of February 8, 2010 by and among ENCORE CAPITAL GROUP, INC., a Delaware
corporation (the “Borrower”), the Subsidiaries of the Borrower listed on the
signature pages hereto (together with the Borrower, the “Initial Grantors” and
together with any additional Domestic Subsidiaries, whether now existing or
hereafter formed which become parties to this Security Agreement by executing a
Supplement hereto in substantially the form of Annex I, the “Grantors”), and
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent (the
“Administrative Agent”) for the lenders party to the Credit Agreement referred
to below (collectively, the “Lenders”).

PRELIMINARY STATEMENT

The Borrower, the Administrative Agent and the Lenders are entering into a
Credit Agreement dated as of the date hereof (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”). The Grantors
are entering into this Security Agreement in order to induce the Lenders to
enter into and extend credit to the Borrower under the Credit Agreement.

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Holders
of Secured Obligations, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

1.2. Terms Defined in New York UCC. Terms defined in the New York UCC which are
not otherwise defined in this Security Agreement are used herein as defined in
the New York UCC.

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:

“Accounts” shall have the meaning set forth in Article 9 of the New York UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Chattel Paper” shall have the meaning set forth in Article 9 of the New York
UCC.

“Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims,
Documents, Equipment, Fixtures, Goods, General Intangibles, Instruments,
Inventory, Investment Property, Pledged Deposits, Supporting Obligations and
Other Collateral, wherever located, in which any Grantor now has

 

1



--------------------------------------------------------------------------------

or hereafter acquires any right or interest, and the proceeds (including Stock
Rights), insurance proceeds and products thereof, together with all books and
records, customer lists, credit files, computer files, programs, printouts and
other computer materials and records related thereto.

“Commercial Tort Claims” means those certain currently existing commercial tort
claims of any Grantor, including each commercial tort claim specifically
described in Exhibit F.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the New York UCC.

“Default” means an event described in Section 5.1 hereof.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the New York
UCC.

“Documents” shall have the meaning set forth in Article 9 of the New York UCC.

“Equipment” shall have the meaning set forth in Article 9 of the New York UCC.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Fixtures” shall have the meaning set forth in Article 9 of the New York UCC.

“General Intangibles” shall have the meaning set forth in Article 9 of the New
York UCC.

“Goods” shall have the meaning set forth in Article 9 of the New York UCC.

“Instruments” shall have the meaning set forth in Article 9 of the New York UCC.

“Inventory” shall have the meaning set forth in Article 9 of the New York UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the New
York UCC.

“New York UCC” means the New York Uniform Commercial Code as in effect from time
to time.

“Other Collateral” means any property of the Grantors, not included within the
defined terms Accounts, Chattel Paper, Commercial Tort Claims, Documents,
Equipment, Fixtures, General Intangibles, Instruments, Inventory, Investment
Property and Pledged Deposits, including, without limitation, all cash on hand,
letter-of-credit rights, letters of credit, Stock Rights and Deposit Accounts or
other deposits (general or special, time or demand, provisional or final) with
any bank or other financial institution, it being intended that the Collateral
include all real and personal property of the Grantors.

“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Administrative Agent or to any
Holder of Secured Obligations as security for any Obligation, and all rights to
receive interest on said deposits.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.

 

2



--------------------------------------------------------------------------------

“Required Secured Parties” means (x) prior to an acceleration of the Secured
Obligations under the Credit Agreement, the Required Lenders, (y) after an
acceleration of the Secured Obligations under the Credit Agreement but prior to
the date upon which the Credit Agreement has terminated by its terms and all of
the Secured Obligations thereunder have been paid in full, Lenders and their
Affiliates holding in the aggregate more than 50% of the total of (i) the unpaid
principal amount of the outstanding Loans and LC Obligations and (ii) the
aggregate net early termination payments and all other amounts then due and
unpaid from the Grantors to the Lenders or their Affiliates under Rate
Management Transactions and Banking Services Agreements, as determined by the
Administrative Agent in its reasonable discretion, and (z) after the Credit
Agreement has terminated by its terms and all of the Secured Obligations
thereunder have been paid in full (whether or not the Secured Obligations under
the Credit Agreement were ever accelerated), Lenders and their Affiliates
holding in the aggregate more than 50% of the aggregate net early termination
payments and all other amounts then due and unpaid from the Grantors to the
Lenders or their Affiliates under Rate Management Transactions and Banking
Services Agreements, as determined by the Administrative Agent in its reasonable
discretion.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Security” has the meaning set forth in Article 8 of the New York UCC.

“Stock Rights” means any securities, dividends or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Collateral
and any securities, any right to receive securities and any right to receive
earnings, in which any Grantor now has or hereafter acquires any right, issued
by an issuer of such securities.

“Supporting Obligation” shall have the meaning set forth in Article 9 of the New
York UCC.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each of the Grantors hereby pledges, assigns and grants to the Administrative
Agent, on behalf of and for the ratable benefit of the Holders of Secured
Obligations and (to the extent specifically provided herein) their Affiliates, a
security interest in all of such Grantor’s right, title and interest, whether
now owned or hereafter acquired, in and to the Collateral to secure the prompt
and complete payment and performance of the Secured Obligations.

 

3



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of the Initial Grantors represents and warrants to the Administrative Agent
and the Holders of Secured Obligations, and each Grantor that becomes a party to
this Security Agreement pursuant to the execution of a Security Agreement
Supplement in substantially the form of Annex I represents and warrants (after
giving effect to supplements to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Security Agreement Supplement), that:

3.1. Title, Authorization, Validity and Enforceability. Such Grantor has good
and valid rights in or the power to transfer the Collateral owned by it and
title to the Collateral with respect to which it has purported to grant a
security interest hereunder, free and clear of all Liens except for Liens
permitted under Section 4.1.6 hereof, and has full corporate, limited liability
company or partnership, as applicable, power and authority to grant to the
Administrative Agent the security interest in such Collateral pursuant hereto.
The execution and delivery by such Grantor of this Security Agreement has been
duly authorized by proper corporate, limited liability company or partnership,
as applicable, other proceedings, and this Security Agreement constitutes a
legal, valid and binding obligation of such Grantor and creates a security
interest which is enforceable against such Grantor in all Collateral it now owns
or hereafter acquires, except as enforceability may be limited by
(i) bankruptcy, insolvency, fraudulent conveyances, reorganization or similar
laws relating to or affecting the enforcement of creditors’ rights generally,
(ii) general equitable principles (whether considered in a proceeding in equity
or at law), and (iii) requirements of reasonableness, good faith and fair
dealing. When financing statements have been filed in the appropriate offices
against such Grantor in the locations listed on Exhibit E, the Administrative
Agent will have a fully perfected first priority security interest in the
Collateral owned by such Grantor in which a security interest may be perfected
by filing, subject only to Liens permitted under Section 4.1.6 hereof.

3.2. Conflicting Laws and Contracts. Neither the execution and delivery by such
Grantor of this Security Agreement, the creation and perfection of the security
interest in the Collateral granted hereunder, nor compliance with the terms and
provisions hereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Grantor, or (ii) such
Grantor’s charter, articles or by-laws (or similar constitutive documents), or
(iii) the provisions of any indenture, instrument or agreement to which such
Grantor is a party or is subject, or by which it, or its Property may be bound
or affected, or conflict with or constitute a default thereunder, or result in
or require the creation or imposition of any Lien in, of or on the Property of
such Grantor pursuant to the terms of any such indenture, instrument or
agreement (other than any Lien of the Administrative Agent on behalf of the
Holders of Secured Obligations).

3.3. Principal Location. Such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), is disclosed in Exhibit A; such Grantor has no
other places of business except those set forth in Exhibit A.

3.4. Property Locations. The Inventory, Equipment and Fixtures of each Grantor
are located solely at the locations of such Grantor described in Exhibit A. All
of said locations are owned by such Grantor except for locations (i) which are
leased by such Grantor as lessee and designated in Part B of Exhibit A and
(ii) at which Inventory is held in a public warehouse or is otherwise held by a
bailee or on consignment by such Grantor as designated in Part C of Exhibit A,
with respect to which Inventory such Grantor has delivered bailment agreements,
warehouse receipts, financing statements or other documents satisfactory to the
Administrative Agent to protect the Administrative Agent’s and the Holders of
Secured Obligations’ security interest in such Inventory.

3.5. No Other Names. Except as set forth in Exhibit A, such Grantor has not
conducted business under any name except the name in which it has executed this
Security Agreement, which is the exact name as it appears in such Grantor’s
organizational documents, as amended, as filed with such Grantor’s jurisdiction
of organization as of the Closing Date.

3.6. No Default. No Default or Unmatured Default exists.

3.7. Intentionally Omitted.

 

4



--------------------------------------------------------------------------------

3.8. Filing Requirements. None of the Equipment owned by such Grantor is covered
by any certificate of title, except for the vehicles described in Part A of
Exhibit B. None of the Collateral owned by such Grantor is of a type for which
security interests or liens may be perfected by filing under any federal statute
except for (i) the vehicles described in Part B of Exhibit B and (ii) patents,
trademarks and copyrights held by such Grantor and described in Part C of
Exhibit B. The legal description, county and street address of the property on
which any Fixtures owned by such Grantor are located is set forth in Exhibit C
together with the name and address of the record owner of each such property.

3.9. No Financing Statements. No financing statement describing all or any
portion of the Collateral which has not lapsed or been terminated naming such
Grantor as debtor has been filed in any jurisdiction except financing statements
(i) naming the Administrative Agent on behalf of the Holders of Secured
Obligations as the secured party and (ii) in respect of Liens permitted by
Section 6.15 of the Credit Agreement; provided, that nothing herein shall be
deemed to constitute an agreement to subordinate any of the Liens of the
Administrative Agent under the Loan Documents to any Liens otherwise permitted
under Section 6.15 of the Credit Agreement.

3.10. Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization. Such Grantor’s federal employer identification
number is, and if such Grantor is a registered organization, such Grantor’s
State of organization, type of organization and State of organization
identification number and is, as follows:

 

GRANTOR

   Federal Employer
Identification
Number    Type of
Organization    State of
Incorporation    State
Organization
Number

ASCENSION CAPITAL GROUP, INC.

   20-3246212    Corporation    Delaware    4008994

ENCORE CAPITAL GROUP, INC.

   48-1090909    Corporation    Delaware    3034002

MIDLAND CREDIT MANAGEMENT, INC.

   48-0581733    Corporation    Kansas    48421

MIDLAND FUNDING LLC

   20-2931611    Limited Liability Company    Delaware    3978393

MIDLAND FUNDING NCC-2 CORPORATION

   51-0488211    Corporation    Delaware    3683366

MIDLAND INTERNATIONAL LLC

   20-3246600    Limited Liability Company    Delaware    4008998

MIDLAND PORTFOLIO SERVICES, INC.

   20-2931681    Corporation    Delaware    3978399

MRC RECEIVABLES CORPORATION

   91-2090561    Corporation    Delaware    3329502

MIDLAND INDIA LLC

   20-2983656    Limited Liability Company    Minnesota    1395219-2

 

5



--------------------------------------------------------------------------------

3.11. Pledged Securities and Other Investment Property. Exhibit D sets forth a
complete and accurate list of the Instruments, Securities and other Investment
Property delivered to the Administrative Agent. Each Grantor is the direct and
beneficial owner of each Instrument, Security and other type of Investment
Property listed on Exhibit D as being owned by it, free and clear of any Liens,
except for the security interest granted to the Administrative Agent for the
benefit of the Holders of Secured Obligations hereunder or as permitted under
Section 4.1.6. Each Grantor further represents and warrants that (i) all such
Instruments, Securities or other types of Investment Property which are shares
of stock in a corporation or ownership interests in a partnership or limited
liability company have been (to the extent such concepts are relevant with
respect to such Instrument, Security or other type of Investment Property) duly
and validly issued, are fully paid and non-assessable and constitute the
percentage of the issued and outstanding shares of stock (or other equity
interests) of the respective issuers thereof indicated on Exhibit D hereto and
(ii) with respect to any certificates delivered to the Administrative Agent
representing an ownership interest in a partnership or limited liability
company, either such certificates are Securities as defined in Article 8 of the
New York UCC of the applicable jurisdiction as a result of actions by the issuer
or otherwise, or, if such certificates are not Securities, such Grantor has so
informed the Administrative Agent so that the Administrative Agent may take
steps to perfect its security interest therein as a General Intangible.

ARTICLE IV

COVENANTS

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Security Agreement Supplement applicable to any
Grantor (and after giving effect to supplements to each of the Exhibits hereto
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement) and thereafter until this Security Agreement is terminated each such
subsequent Grantor agrees:

4.1. General.

4.1.1 Inspection. Each Grantor will permit the Administrative Agent or any
Holder of Secured Obligations (at reasonable times and upon reasonable notice so
long as no Default or Unmatured Default has occurred and is continuing) by its
representatives and agents (i) to inspect the Collateral, (ii) to examine and
make copies of the records of such Grantor relating to the Collateral and
(iii) to discuss the Collateral and the related records of such Grantor with,
and to be advised as to the same by, such Grantor’s officers and employees, all
at such reasonable times and intervals as the Administrative Agent or such
Holder of Secured Obligations may determine, and all at such Grantor’s expense.

 

6



--------------------------------------------------------------------------------

4.1.2 Taxes. Such Grantor will pay when due all taxes, assessments and
governmental charges and levies upon the Collateral owned by such Grantor,
except (i) those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles and with respect to which no
Lien exists, (ii) those which by reason of the amount involved or the remedies
available to the taxing authority could not reasonably be expected to have a
Material Adverse Effect and (iii) those taxes disclosed in Schedule 5.6 to the
Credit Agreement.

4.1.3 Records and Reports; Notification of Default. Each Grantor shall keep and
maintain complete, accurate and proper books and records with respect to the
Collateral owned by such Grantor, and furnish to the Administrative Agent such
reports relating to the Collateral as the Administrative Agent shall from time
to time reasonably request. Each Grantor will give prompt notice in writing to
the Administrative Agent and the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
might materially and adversely affect the Collateral taken as a whole.

4.1.4 Financing Statements and Other Actions; Defense of Title. Each Grantor
hereby authorizes the Administrative Agent to file, and if requested will
execute and deliver to the Administrative Agent, all financing statements
describing the Collateral owned by such Grantor and other documents and take
such other actions as may from time to time reasonably be requested by the
Administrative Agent in order to maintain a first perfected security interest in
and, if applicable, Control of, the Collateral owned by such Grantor, subject to
Liens permitted under Section 6.15 of the Credit Agreement; provided, that
nothing herein shall be deemed to constitute an agreement to subordinated any of
the Liens of the Administrative Agent under the Loan Documents to any Liens
otherwise permitted under Section 6.15 of the Credit Agreement. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Administrative Agent may determine, in its
sole discretion, is necessary, advisable or prudent to ensure that the
perfection of the security interest in the Collateral granted to the
Administrative Agent herein, including, without limitation, describing such
property as “all assets” or “all personal property, whether now owned or
hereafter acquired.” Each Grantor will take any and all actions necessary to
defend title to the Collateral owned by such Grantor against all persons and to
defend the security interest of the Administrative Agent in such Collateral and
the priority thereof against any Lien not expressly permitted hereunder.

4.1.5 Disposition of Collateral. No Grantor will sell, lease or otherwise
dispose of the Collateral owned by such Grantor except (i) prior to the
occurrence of a Default or Unmatured Default, dispositions specifically
permitted pursuant to the Credit Agreement, (ii) until such time following the
occurrence of a Default as such Grantor receives a notice from the
Administrative Agent instructing such Grantor to cease such transactions, sales
of Receivables in the ordinary course of business, and (iii) until such time as
such Grantor receives a notice from the Administrative Agent pursuant to Article
VII, proceeds of Inventory and Accounts collected in the ordinary course of
business.

4.1.6 Liens. No Grantor will create, incur, or suffer to exist any Lien on the
Collateral owned by such Grantor except Liens permitted pursuant to Section 6.15
of the Credit Agreement, provided, that nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Administrative
Agent under the Loan Documents to any Liens otherwise permitted under
Section 6.15 of the Credit Agreement.

 

7



--------------------------------------------------------------------------------

4.1.7 Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. Each Grantor will, except as permitted by the Credit Agreement:

 

  (i) preserve its existence and corporate structure as in effect on the Closing
Date;

 

  (ii) not change its jurisdiction of organization;

 

  (iii) not maintain its place of business (if it has only one) or its chief
executive office (if it has more than one place of business) at a location other
than a location specified on Exhibit A; and

 

  (iv) not (i) have any Inventory, Equipment or Fixtures or proceeds or products
thereof (other than Inventory and proceeds thereof disposed of as permitted by
Section 4.1.5) at a location other than a location specified in Exhibit A,
(ii) change its name or taxpayer identification number or (iii) change its
mailing address,

unless, in each such case, such Grantor shall have given the Administrative
Agent not less than 10 days’ prior written notice of such event or occurrence
and the Administrative Agent shall have either (x) determined that such event or
occurrence will not adversely affect the validity, perfection or priority of the
Administrative Agent’s security interest in the Collateral, or (y) taken such
steps (with the cooperation of such Grantor to the extent necessary or
advisable) as are necessary or advisable to properly maintain the validity,
perfection and priority of the Administrative Agent’s security interest in the
Collateral owned by such Grantor.

4.1.8 Other Financing Statements. No Grantor will suffer to exist or authorize
the filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by such Grantor, except any Financial Statement
authorized under Section 4.1.4 hereof.

4.2. Collection of Receivables. Except as otherwise provided in this Security
Agreement, each Grantor will collect and enforce, in the ordinary course of
business consistent with past practice and at such Grantor’s sole expense,
amounts due or hereafter due to such Grantor under the Receivables owned by such
Grantor.

4.3. Inventory and Equipment. Each Grantor will do all things necessary to
maintain, preserve, protect and keep the Inventory and the Equipment owned by
such Grantor in good repair, working order and saleable condition (ordinary wear
and tear excepted) and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

4.4. Instruments, Securities, Chattel Paper, Documents and Pledged Deposits.
Each Grantor will (i) deliver to the Administrative Agent immediately upon
execution of this Security Agreement the originals of all Securities
constituting Collateral (if any then exist) listed on Exhibit D hereof,
(ii) hold in trust for the Administrative Agent upon receipt and immediately
thereafter deliver to the Administrative Agent any Securities constituting
Collateral, (iii) upon the designation of any Pledged Deposits (as set forth in
the definition thereof), deliver to the Administrative Agent such Pledged
Deposits which are evidenced by certificates included in the Collateral endorsed
in blank, marked with such legends and assigned as the Administrative Agent
shall specify, and (iv) upon the Administrative Agent’s request, after the
occurrence and during the continuance of a Default, deliver to the
Administrative Agent (and thereafter hold in trust for the Administrative Agent
upon receipt and immediately deliver to the Administrative Agent) any Document
evidencing or constituting Collateral.

 

8



--------------------------------------------------------------------------------

4.5. Uncertificated Securities and Certain Other Investment Property. Each
Grantor will permit the Administrative Agent from time to time to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
Investment Property not represented by certificates which are Collateral owned
by such Grantor to mark their books and records with the numbers and face
amounts of all such uncertificated securities or other types of Investment
Property not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement.

4.6. Stock and Other Ownership Interests.

4.6.1 Changes in Capital Structure of Issuers. No Grantor will (i) permit or
suffer any issuer of privately held corporate securities or other ownership
interests in a corporation, partnership, joint venture or limited liability
company constituting Collateral owned by such Grantor to dissolve, liquidate,
retire any of its capital stock or other Instruments or Securities evidencing
ownership, reduce its capital or merge or consolidate with any other entity, or
(ii) vote any of the Instruments, Securities or other Investment Property in
favor of any of the foregoing except to the extent permitted under Section 6.11
of the Credit Agreement.

4.6.2 Issuance of Additional Securities. No Grantor will permit or suffer the
issuer of privately held corporate securities or other ownership interests in a
corporation, partnership, joint venture or limited liability company
constituting Collateral to issue any such securities or other ownership
interests, any right to receive the same or any right to receive earnings,
except to such Grantor; provided, however, that the foregoing shall have no
application with respect to any corporation, partnership, joint venture or
limited liability company which is not a Subsidiary of such Grantor.

4.6.3 Registration of Pledged Securities and other Investment Property. Each
Grantor will permit any registerable Collateral owned by such Grantor to be
registered in the name of the Administrative Agent or its nominee at any time at
the option of the Required Secured Parties following the occurrence and during
the continuance of an Event of Default and without any further consent of such
Grantor.

4.6.4 Exercise of Rights in Pledged Securities and other Investment Property.
Each Grantor will permit the Administrative Agent or its nominee at any time
after the continuance of a Default, without notice, to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Collateral owned by such Grantor or any part thereof, and to receive all
dividends and interest in respect of such Collateral. So long as no Default has
occurred and is continuing, the Grantors are entitled to exercise any and all
voting and other rights and powers relating to the Collateral.

4.7. Pledged Deposits. No Grantor will withdraw all or any portion of any
Pledged Deposit or fail to rollover said Pledged Deposit without the prior
written consent of the Administrative Agent.

4.8. Letter-of-Credit Rights. Each Grantor will, upon the Administrative Agent’s
request, cause each issuer of a letter of credit, to consent to the assignment
of proceeds of the letter of credit in order to give the Administrative Agent
Control of the letter-of-credit rights to such letter of credit.

4.9. Federal, State or Municipal Claims. Each Grantor will notify the
Administrative Agent of any Collateral owned by such Grantor which constitutes a
claim against the United States government or any state or local government or
any instrumentality or agency thereof, the assignment of which claim is
restricted by federal, state or municipal law of which Grantor is aware.

 

9



--------------------------------------------------------------------------------

4.10. Intellectual Property. If, after the date hereof, any Grantor obtains
rights to, or applies for or seeks registration of, any new patentable
invention, trademark or copyright in addition to the patents, trademarks and
copyrights described in Part C of Exhibit B, which are all of such Grantor’s
patents, trademarks and copyrights for which registration has been sought as of
the Closing Date, then such Grantor shall give the Administrative Agent prompt
notice thereof, and the security interest granted to the Administrative Agent
hereunder shall automatically apply thereto. Each Grantor agrees promptly upon
request by the Administrative Agent to execute and deliver to the Administrative
Agent any supplement to this Security Agreement or any other document reasonably
requested by the Administrative Agent to evidence such security interest in a
form appropriate for recording in the applicable federal office. Each Grantor
also hereby authorizes the Administrative Agent to modify this Security
Agreement unilaterally (i) by amending Part C of Exhibit B to include any future
patents, trademarks and/or copyrights of which the Administrative Agent receives
notification from such Grantor pursuant hereto and (ii) by recording, in
addition to and not in substitution for this Security Agreement, a duplicate
original of this Security Agreement containing in Part C of Exhibit B a
description of such future patents, trademarks and/or copyrights.

4.11. Commercial Tort Claims. If, after the date hereof, any Grantor identifies
the existence of a commercial tort claim belonging to such Grantor that has
arisen in the course of such Grantor’s business in addition to the commercial
tort claims described in Exhibit F, which are all of such Grantor’s commercial
tort claims as of the Closing Date, then such Grantor shall give the
Administrative Agent prompt notice thereof, but in any event not less frequently
than quarterly. Each Grantor agrees promptly upon request by the Administrative
Agent to execute and deliver to the Administrative Agent any supplement to this
Security Agreement or any other document reasonably requested by the
Administrative Agent to evidence the grant of a security interest therein in
favor of the Administrative Agent.

ARTICLE V

DEFAULT

5.1. The occurrence of any one or more of the following events shall constitute
a Default:

5.1.1 Any representation or warranty made by or on behalf of any Grantor under
or in connection with this Security Agreement shall be materially false as of
the date on which made.

5.1.2 The breach by any Grantor of any of the terms or provisions of Article IV
or Article VII.

5.1.3 The breach by any Grantor (other than a breach which constitutes a Default
under Section 5.1.1 or 5.1.2 hereof) of any of the terms or provisions of this
Security Agreement which is not remedied within 10 days after the giving of
written notice to such Grantor by the Administrative Agent.

5.1.4 Any material portion of the Collateral shall be transferred or otherwise
disposed of, either voluntarily or involuntarily, in any manner not permitted by
Section 4.1.5 or 8.7 hereof or shall be lost, stolen, damaged or destroyed.

5.1.5 The occurrence of any “Default” under, and as defined in, the Credit
Agreement.

5.2. Acceleration and Remedies. Upon the acceleration of the Secured Obligations
under the Credit Agreement pursuant to Section 8.1 thereof, the Obligations and,
to the extent provided for under the Rate Management Transactions and Banking
Services Agreements evidencing the same, the Rate

 

10



--------------------------------------------------------------------------------

Management Obligations and Banking Services Obligations, as applicable, shall
immediately become due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived, and the
Administrative Agent may, with the concurrence or at the direction of the
Required Secured Parties, exercise any or all of the following rights and
remedies:

5.2.1 Those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document, provided that this Section 5.2.1 shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the Holders of Secured Obligations prior to a Default.

5.2.2 Those rights and remedies available to a secured party under the New York
UCC (whether or not the New York UCC applies to the affected Collateral) or
under any other applicable law (including, without limitation, any law governing
the exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement.

5.2.3 Without notice except as specifically provided in Section 8.1 hereof or
elsewhere herein, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, for cash, on credit or for future delivery, and upon
such other terms as the Administrative Agent may deem commercially reasonable.

The Administrative Agent, on behalf of the secured parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral, and such compliance will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.

If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full, there remain Rate Management Obligations or
Banking Services Obligations outstanding, the Required Secured Parties may
exercise the remedies provided in this Section 5.2 upon the occurrence of any
event which would allow or require the termination or acceleration of any Rate
Management Obligations or Banking Services Obligations pursuant to the terms of
the agreement governing any Rate Management Transaction or Banking Services
Agreement, as applicable.

5.3. Grantors’ Obligations Upon Default. Upon the request of the Administrative
Agent after the occurrence of a Default, each Grantor will:

5.3.1 Assembly of Collateral. Assemble and make available to the Administrative
Agent the Collateral and all records relating thereto at any place or places
specified by the Administrative Agent.

5.3.2 Secured Party Access. Permit the Administrative Agent, by the
Administrative Agent’s representatives and agents, to enter any premises where
all or any part of the Collateral, or the books and records relating thereto, or
both, are located, to take possession of all or any part of the Collateral and
to remove all or any part of the Collateral.

5.4. License. The Administrative Agent is hereby granted a license or other
right to use, following the occurrence and during the continuance of a Default,
without charge, each Grantor’s labels, patents, copyrights, rights of use of any
name, trade secrets, trade names, trademarks, service marks, customer lists and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral, and, following the occurrence and during the continuance of a
Default, such Grantor’s rights under all licenses shall inure to the
Administrative Agent’s benefit.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

WAIVERS, AMENDMENTS AND REMEDIES

No delay or omission of the Administrative Agent or any Holder of Secured
Obligations to exercise any right or remedy granted under this Security
Agreement shall impair such right or remedy or be construed to be a waiver of
any Default or an acquiescence therein, and any single or partial exercise of
any such right or remedy shall not preclude any other or further exercise
thereof or the exercise of any other right or remedy. No waiver, amendment or
other variation of the terms, conditions or provisions of this Security
Agreement whatsoever shall be valid unless in writing signed by the
Administrative Agent with the concurrence or at the direction of the Lenders
required under Section 8.2 of the Credit Agreement and each Grantor, and then
only to the extent in such writing specifically set forth, provided that the
addition of any Domestic Subsidiary as a Grantor hereunder by execution of a
Security Agreement Supplement in the form of Annex I (with such modifications as
shall be acceptable to the Administrative Agent) shall not require receipt of
any consent from or execution of any documentation by any other Grantor party
hereto. All rights and remedies contained in this Security Agreement or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Holders of Secured Obligations until the Secured Obligations have
been paid in full.

ARTICLE VII

PROCEEDS; COLLECTION OF RECEIVABLES

7.1. Collection of Receivables. The Administrative Agent may at any time after
the occurrence of a Default, by giving each Grantor written notice, elect to
require that the Receivables be paid directly to the Administrative Agent for
the benefit of the Holders of Secured Obligations. In such event, each Grantor
shall, and shall permit the Administrative Agent to, promptly notify the account
debtors or obligors under the Receivables owned by such Grantor of the
Administrative Agent’s interest therein and direct such account debtors or
obligors to make payment of all amounts then or thereafter due under such
Receivables directly to the Administrative Agent. Upon receipt of any such
notice from the Administrative Agent, each Grantor shall thereafter hold in
trust for the Administrative Agent, on behalf of the Holders of Secured
Obligations, all amounts and proceeds received by it with respect to the
Receivables and Other Collateral and immediately and at all times thereafter
deliver to the Administrative Agent all such amounts and proceeds in the same
form as so received, whether by cash, check, draft or otherwise, with any
necessary endorsements. The Administrative Agent shall hold and apply funds so
received as provided by the terms of Sections 7.2 hereof.

7.2. Application of Proceeds. The proceeds of the Collateral received by the
Administrative Agent pursuant to the exercise of its rights under Section 5.2
hereof shall be applied by the Administrative Agent to payment of the Secured
Obligations in the following order unless a court of competent jurisdiction
shall otherwise direct:

(a) FIRST, to payment of all costs and expenses of the Administrative Agent
incurred in connection with the collection and enforcement of the Secured
Obligations or of the security interest granted to the Administrative Agent
pursuant to this Security Agreement;

(b) SECOND, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest and fees, pro rata among the Lenders and their
Affiliates in accordance with the amount of such accrued and unpaid interest and
fees owing to each of them;

 

12



--------------------------------------------------------------------------------

(c) THIRD, to payment of the principal of the Secured Obligations and the net
early termination payments and any other Rate Management Obligations and Banking
Services Obligations then due and unpaid from any of the Grantors to any of the
Lenders or their Affiliates, pro rata among the Lenders and their Affiliates in
accordance with the amount of such principal and such net early termination
payments and other Rate Management Obligations and Banking Services Obligations
then due and unpaid owing to each of them;

(d) FOURTH, to payment of any Secured Obligations (other than those listed
above) pro rata among those parties to whom such Secured Obligations are due in
accordance with the amounts owing to each of them; and

(e) FIFTH, the balance, if any, after all of the Secured Obligations have been
satisfied, shall be distributed by the Administrative Agent to the applicable
Grantor or at its direction.

ARTICLE VIII

GENERAL PROVISIONS

8.1. Notice of Disposition of Collateral; Condition of Collateral. Each Grantor
hereby waives notice of the time and place of any public sale or the time after
which any private sale or other disposition of all or any part of the Collateral
may be made. To the extent such notice may not be waived under applicable law,
any notice made shall be deemed reasonable if sent to the Borrower, addressed as
set forth in Article IX, at least ten days prior to (i) the date of any such
public sale or (ii) the time after which any such private sale or other
disposition may be made. Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale.

8.2. Compromises and Collection of Collateral. Each Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if a Default has
occurred and is continuing, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Administrative Agent
in its sole discretion shall determine or abandon any Receivable, and any such
action by the Administrative Agent shall be commercially reasonable so long as
the Administrative Agent acts in good faith based on information known to it at
the time it takes any such action.

8.3. Secured Party Performance of Grantor’s Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
such Grantor shall reimburse the Administrative Agent for any reasonable amounts
paid by the Administrative Agent pursuant to this Section 8.3. Each Grantor’s
obligation to reimburse the Administrative Agent pursuant to the preceding
sentence shall be a Secured Obligation payable on demand.

8.4. Authorization for Secured Party to Take Certain Action. Each Grantor
irrevocably authorizes the Administrative Agent at any time and from time to
time in the sole discretion of the Administrative Agent and appoints the
Administrative Agent as its attorney in fact (i) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or desirable in the
Administrative Agent’s sole discretion to perfect and to maintain the perfection
and priority of the Administrative

 

13



--------------------------------------------------------------------------------

Agent’s security interest in the Collateral, (ii) after the occurrence and
during the continuance of a Default, to indorse and collect any cash proceeds of
the Collateral, (iii) to file a carbon, photographic or other reproduction of
this Security Agreement or any financing statement with respect to the
Collateral as a financing statement and to file any other financing statement or
amendment of a financing statement (which does not add new collateral or add a
debtor) in such offices as the Administrative Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the Administrative Agent’s security interest in the Collateral, (iv) after the
occurrence and during the continuance of a Default, to contact and enter into
one or more agreements with the issuers of uncertificated securities which are
Collateral owned by such Grantor and which are Securities or with financial
intermediaries holding other Investment Property as may be necessary or
advisable to give the Administrative Agent Control over such Securities or other
Investment Property, (v) subject to the terms of Section 4.1.5 hereof and after
the occurrence and during the continuance of a Default, to enforce payment of
the Instruments, Accounts and Receivables in the name of the Administrative
Agent or such Grantor, (vi) to apply the proceeds of any Collateral received by
the Administrative Agent to the Secured Obligations as provided in Article VII
and (vii) to discharge past due taxes, assessments, charges, fees or Liens on
the Collateral (except for such Liens as are specifically permitted hereunder or
under any other Loan Document), and each Grantor agrees to reimburse the
Administrative Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Administrative Agent in connection therewith, provided
that this authorization shall not relieve any Grantor of any of its obligations
under this Security Agreement or under the Credit Agreement.

8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1.5, 4.1.6,
4.4, 5.3, or 8.7 or in Article VII hereof will cause irreparable injury to the
Administrative Agent and the Holders of Secured Obligations, that the
Administrative Agent and Holders of Secured Obligations have no adequate remedy
at law in respect of such breaches and therefore agrees, without limiting the
right of the Administrative Agent or the Holders of Secured Obligations to seek
and obtain specific performance of other obligations of the Grantors contained
in this Security Agreement, that the covenants of the Grantors contained in the
Sections referred to in this Section 8.5 shall be specifically enforceable
against the Grantors.

8.6. Use and Possession of Certain Premises. Upon the occurrence of a Default,
the Administrative Agent shall be entitled to reasonable use and occupancy of
any premises owned or leased by the Grantors where any of the Collateral or any
records relating to the Collateral are located until the Secured Obligations are
paid or the Collateral is removed therefrom, whichever first occurs, without any
obligation to pay any Grantor for such use and occupancy.

8.7. Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1.5 hereof and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1.5
hereof) shall be binding upon the Administrative Agent or the Holders of Secured
Obligations unless such authorization is in writing signed by the Administrative
Agent with the consent or at the direction of the Required Lenders.

8.8. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Holders of Secured Obligations and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that the Grantors shall not have the right to
assign their rights or delegate their obligations under this Security Agreement
or any interest herein, without the prior written consent of the Administrative
Agent.

 

14



--------------------------------------------------------------------------------

8.9. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.10. Expenses. The Grantors shall reimburse the Administrative Agent for any
and all reasonable out-of-pocket expenses and internal charges (including
reasonable attorneys’, auditors’ and accountants’ fees and reasonable time
charges of attorneys, paralegals, auditors and accountants who may be employees
of the Administrative Agent) paid or incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration, collection
and enforcement of this Security Agreement and in the audit, analysis,
administration, collection, preservation or sale of the Collateral (including
the expenses and charges associated with any periodic or special audit of the
Collateral). Any and all costs and expenses incurred by the Grantors in the
performance of actions required pursuant to the terms hereof shall be borne
solely by the Grantors.

8.11. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

8.12. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full and no commitments of the Administrative
Agent or the Holders of Secured Obligations which would give rise to any Secured
Obligations are outstanding.

8.13. Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantors and the Administrative Agent relating to
the Collateral and supersedes all prior agreements and understandings between
the Grantors and the Administrative Agent relating to the Collateral.

8.14. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK BUT GIVING EFFECT
TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

8.15. Indemnity. Each Grantor hereby agrees, jointly with the other Grantors and
severally, to indemnify the Administrative Agent and the Holders of Secured
Obligations (the “Indemnified Parties”), and their respective successors,
assigns, agents and employees, from and against any and all liabilities,
damages, penalties, suits, costs, and expenses of any kind and nature
(including, without limitation, all expenses of litigation or preparation
therefor whether or not the Administrative Agent or any Holder of Secured
Obligations is a party thereto) imposed on, incurred by or asserted against the
Administrative Agent or the Holders of Secured Obligations, or their respective
successors, assigns, agents and employees, in any way relating to or arising out
of this Security Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by the Administrative Agent or
the Holders of Secured Obligations or any Grantor, and any claim for patent,
trademark or copyright infringement), excluding any liabilities, damages,
penalties, suits, costs and expenses resulting from the gross negligence or
willful misconduct of any Indemnified Party.

8.16. Subordination of Intercompany Indebtedness. Each Grantor agrees that any
and all claims of such Grantor against any other Grantor (each an “Obligor”)
with respect to any “Intercompany Indebtedness” (as hereinafter defined), any
endorser, obligor or any other guarantor of all or any part of the Secured
Obligations, or against any of its properties shall be subordinate and subject
in right of

 

15



--------------------------------------------------------------------------------

payment to the prior payment, in full and in cash, of all Secured Obligations,
provided that so long as no Default has occurred and is continuing, such Grantor
may make loans to and receive payments in the ordinary course of business with
respect to such Intercompany Indebtedness from each such Obligor to the extent
not prohibited by the terms of this Security Agreement and the other Loan
Documents. Notwithstanding any right of any Grantor to ask, demand, sue for,
take or receive any payment from any Obligor, all rights, liens and security
interests of such Grantor, whether now or hereafter arising and howsoever
existing, in any assets of any other Obligor shall be and are subordinated to
the rights of the Holders of Secured Obligations and the Administrative Agent in
those assets. No Grantor shall have any right to possession of any such asset or
to foreclose upon any such asset, whether by judicial action or otherwise,
unless and until all of the Secured Obligations (other than contingent indemnity
obligations) shall have been fully paid and satisfied (in cash) and all
Commitments and Facility LCs issued under the Credit Agreement have terminated
or expired, provided that so long as no Default has occurred and is continuing,
such Grantor may make loans to and receive payments in the ordinary course of
business with respect to such Intercompany Indebtedness from each such Obligor
to the extent not prohibited by the terms of this Security Agreement and the
other Loan Documents. After the occurrence and during the continuance of a
Default, if all or any part of the assets of any Obligor, or the proceeds
thereof, are subject to any distribution, division or application to the
creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other similar
action or proceeding, then, and in any such event (such events being herein
referred to as an “Insolvency Event”), any payment or distribution of any kind
or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any indebtedness of any Obligor
to any Grantor (“Intercompany Indebtedness”) shall be paid or delivered directly
to the Administrative Agent for application on any of the Secured Obligations,
due or to become due, until such Secured Obligations (other than contingent
indemnity obligations) shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Grantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Secured Obligations (other than contingent indemnity obligations) and the
termination or expiration of all Commitments of the Lenders and Facility LCs
issued pursuant to the Credit Agreement, such Grantor shall receive and hold the
same in trust, as trustee, for the benefit of the Holders of Secured Obligations
and shall forthwith deliver the same to the Administrative Agent, for the
benefit of the Holders of Secured Obligations, in precisely the form received
(except for the endorsement or assignment of the Grantor where necessary), for
application to any of the Secured Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Grantor as the property of the
Holders of Secured Obligations. If any such Grantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Grantor agrees that until the Secured Obligations (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all Commitments and Facility LCs issued under the Credit Agreement have
terminated or expired, no Grantor will assign or transfer to any Person (other
than the Administrative Agent or the Borrower or another Grantor) any claim any
such Grantor has or may have against any Obligor.

ARTICLE IX

NOTICES

9.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent (and deemed received) in the manner and to the
addresses set forth in Article XIII of the Credit Agreement; and any such notice
delivered to the Borrower shall be deemed to have been delivered to all of the
Grantors.

 

16



--------------------------------------------------------------------------------

9.2. Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.

ARTICLE X

THE ADMINISTRATIVE AGENT

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Holders of Secured Obligations hereunder pursuant to Article X of the Credit
Agreement. It is expressly understood and agreed by the parties to this Security
Agreement that any authority conferred upon the Administrative Agent hereunder
is subject to the terms of the delegation of authority made by the Holders of
Secured Obligations to the Administrative Agent pursuant to the Credit
Agreement, and that the Administrative Agent has agreed to act (and any
successor Administrative Agent shall act) as such hereunder only on the express
conditions contained in such Article X. Any successor Administrative Agent
appointed pursuant to Article X of the Credit Agreement shall be entitled to all
the rights, interests and benefits of the Administrative Agent hereunder.

[SIGNATURE PAGES TO FOLLOW]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Grantors and the Administrative Agent have
executed this Security Agreement as of the date first above written.

 

ENCORE CAPITAL GROUP, INC.,

as a Grantor

   

ASCENSION CAPITAL GROUP, INC.,

as a Grantor

By:   /s/ J. Brandon Black     By:   /s/ J. Brandon Black Name:   J. Brandon
Black     Name:   J. Brandon Black Title:   President & CEO     Title:  
President

MIDLAND CREDIT MANAGEMENT, INC.,

as a Grantor

   

MIDLAND FUNDING LLC,

as a Grantor

By:   /s/ J. Brandon Black     By:   /s/ J. Brandon Black Name:   J. Brandon
Black     Name:   J. Brandon Black Title:   President & CEO     Title:  
President

MIDLAND FUNDING NCC-2 CORPORATION,

as a Grantor

   

MIDLAND INTERNATIONAL LLC,

as a Grantor

By:   /s/ J. Brandon Black     By:   /s/ J. Brandon Black Name:   J. Brandon
Black     Name:   J. Brandon Black Title:   President     Title:   President

MIDLAND PORTFOLIO SERVICES, INC.,

as a Grantor

   

MRC RECEIVABLES CORPORATION,

as a Grantor

By:   /s/ J. Brandon Black     By:   /s/ J. Brandon Black Name:   J. Brandon
Black     Name:   J. Brandon Black Title:   President     Title:   President
MIDLAND INDIA LLC     By:   /s/ Paul Grinberg       Name:   Paul Grinberg      
Title:   Secretary      

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

Acknowledged and Agreed:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:   /s/ Anna C. Ruiz Name:   Anna C. Ruiz Title:   Vice President

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT A

(See Sections 3.3, 3.4, 3.5 and 4.1.7 of Security Agreement)

Place of business (if Grantor has only one place of business) or chief executive
office (if Grantor has more than one place of business) and mailing address:

8875 Aero Drive

San Diego, CA 92123

Attention: General Counsel

Locations of Real Property, Inventory, Equipment and Fixtures:

 

A. Real Properties Owned by the Grantors:

None

 

B. Properties Leased by the Grantors (Include Landlord’s Name):

8875 Aero Drive, San Diego, CA 92123

Landlord: LBA Realty Fund—Holding Co. I, LLC

4302-4310 East Broadway, Phoenix, AZ 85040

Landlord: Pranjiwan R. Lodhia and Lolita Lodhia

16 McLeland Road, St. Cloud, MN 56303

Landlord: FMT Services, Inc. (sublessor)

2201 E. Lamar Blvd., #200, Arlington, Texas 76006

Landlord: Southwestern Bell Telephone L.P. (sublessor)

 

C. Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

(include name of warehouse operator or other bailee or consignee):

Data backup tapes are stored offsite at a facility operated by Iron Mountain in
Phoenix, AZ and San Diego, CA

Cor-o-Van Records Management

12375 Kerran Street, Poway CA 92064

Associated Storage

5450 Kearny Mesa Road, San Diego CA 92111

Additional names under which Grantors have conducted business:

Encore Capital Group, Inc.—Former legal name: MCM Capital Group, Inc., from
April 29, 1999 (date of incorporation) until April 2, 2002 (date of name change)

Midland Credit Management, Inc.—Former legal name in California: “Midland Credit
Management, Inc., which will do business in California as Kansas-Midland Credit
Management, Inc.,” from May 22, 2000 until February 5, 2004. On February 5,
2004, the corporate name under which Midland was qualified to do business in
California was changed to “Midland Credit Management, Inc.”

 

1



--------------------------------------------------------------------------------

Ascension Capital Group, Inc.—Former legal name: ACG Holding, Inc., from
August 2, 2005 (date of formation) until June 30, 2007 (date of name change)

Midland India LLC— Former legal name: Midland Calibrated LLC, from June 10, 2005
(date of formation) until February 7, 2007 (date of name change)

 

2



--------------------------------------------------------------------------------

EXHIBIT B

(See Section 3.9 of Security Agreement)

A. Vehicles subject to certificates of title:

 

Description

  

Title Number & State Where Issued

         

None

B. Ships, railcars and other vehicles governed by federal statute:

 

Description

  

Registration Number

         

None

C. Patents, copyrights, trademarks protected under federal law*:

 

Description

   Registration Date    Federal Registration
Number

Ascension Bankruptcy Recovery Service logo

   5/18/1999    2245621

Ascension Capital Group logo

   9/19/2000    2387799

“Ascension Capital Group”

   9/19/2000    2387798

Encore Capital Group “E Stylized”

   7/29/2008    3476660

 

* For (i) trademarks, show the trademark itself, the registration date and the
registration number; (ii) trademark applications, show the trademark applied
for, the application filing date and the serial number of the application;
(iii) patents, show the patent number, issue date and a brief description of the
subject matter of the patent; and (iv) patent applications, show the serial
number of the application, the application filing date and a brief description
of the subject matter of the patent applied for. Any licensing agreements for
patents or trademarks should be described on a separate schedule.

 

3



--------------------------------------------------------------------------------

EXHIBIT C

(See Section 3.8 of Security Agreement)

Legal description, county and street address of property on which

Fixtures are located:

 

1) 8875 Aero Drive, San Diego, CA 92123

 

2) 4302-4310 East Broadway, Phoenix, AZ 85040

 

3) 16 McLeland Road, St. Cloud, MN 56303

 

4) 2201 E. Lamar Blvd., #200, Arlington, Texas 76006

 

     

Name and Address of Record Owner:

     1)   

LBA Realty Fund—Holding Co. I, LLC

c/o Layton-Belling & Associates

4440 Von Karman Avenue, Suite 150

Newport Beach, CA 92660

   2)   

Pranjiwan R. Lodhia and Lolita Lodhia

1900 Oakdale Avenue

San Francisco, CA 94124

   3)   

Sundance III, LLC

1090 2nd Street South, Suite 2A

Sartell, MN 56377

   4)   

Arbors, LLC

c/o Lincoln Property Company

500 N. Akard, Suite 3300

Dallas, TX 75201

  

 

4



--------------------------------------------------------------------------------

EXHIBIT D

List of Pledged Securities

(See Section 3.11 of Security Agreement)

A. STOCKS:

 

Issuer

   Certificate
Number    Number of
Shares

Midland Credit Management, Inc.

   6    600

MRC Receivables Corporation

   2    1,000

Midland Funding NCC-2 Corporation

   1    1,000

ACG Holding, Inc. (now known as Ascension Capital Group, Inc.)

   1    1,000

Midland Portfolio Services, Inc.

   1    1,000

B. BONDS:

 

Issuer

   Number    Face Amount    Coupon Rate    Maturity None            

C. GOVERNMENT SECURITIES:

 

Issuer

   Number    Type    Face Amount    Coupon Rate    Maturity None               

D. OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED):

 

Issuer

   Description of Collateral    Percentage Ownership Interest None      

 

5



--------------------------------------------------------------------------------

EXHIBIT E

(See Section 3.1 of Security Agreement)

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

Debtor Name

   Jurisdiction

ASCENSION CAPITAL GROUP, INC.

   Delaware

ENCORE CAPITAL GROUP, INC.

   Delaware

MIDLAND CREDIT MANAGEMENT, INC.

   Kansas

MIDLAND FUNDING LLC

   Delaware

MIDLAND FUNDING NCC-2 CORPORATION

   Delaware

MIDLAND INDIA LLC

   Minnesota

MIDLAND INTERNATIONAL LLC

   Delaware

MIDLAND PORTFOLIO SERVICES, INC.

   Delaware

MRC RECEIVABLES CORPORATION

   Delaware

 

6



--------------------------------------------------------------------------------

EXHIBIT F

COMMERCIAL TORT CLAIMS

None

 

7



--------------------------------------------------------------------------------

ANNEX I

to

PLEDGE AND

SECURITY AGREEMENT

Reference is hereby made to the Pledge and Security Agreement (the “Agreement”),
dated as of February 8, 2010, made by each of ENCORE CAPITAL GROUP, INC., a
Delaware corporation (the “Borrower”) and the other Subsidiaries of the Borrower
listed on the signature pages thereto (together with the Borrower, the “Initial
Grantors”, and together with any additional Domestic Subsidiaries, including the
undersigned, which become parties thereto by executing a Supplement in
substantially the form hereof, the “Grantors”), in favor of the Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Agreement. By its execution below, the
undersigned, [NAME OF NEW GRANTOR], a [                                        ]
[corporation/limited liability company] agrees to become, and does hereby
become, a Grantor under the Agreement and agrees to be bound by such Agreement
as if originally a party thereto. By its execution below, the undersigned
represents and warrants as to itself that all of the representations and
warranties contained in the Agreement are true and correct in all respects as of
the date hereof with respect to [NAME OF NEW GRANTOR]. [NAME OF NEW GRANTOR]
represents and warrants that the supplements to the Exhibits to the Agreement
attached hereto are true and correct in all respects and such supplements set
forth all information required to be scheduled under the Agreement for [NAME OF
NEW GRANTOR]. [NAME OF NEW GRANTOR] shall take all steps necessary to perfect,
in favor of the Administrative Agent, a first-priority security interest in and
lien against [NAME OF NEW GRANTOR]’s Collateral (subject to any Liens permitted
under Section 4.1.6 of the Agreement), including, without limitation, delivering
all certificated Securities to the Administrative Agent, and taking all steps
necessary to properly perfect the Administrative Agent’s interest in any
uncertificated equity or membership interests.

IN WITNESS WHEREOF, [NAME OF NEW GRANTOR], a [                            ]
[corporation/limited liability company] has executed and delivered this Annex I
counterpart to the Agreement as of this                      day of
                    ,         .

 

[NAME OF NEW GRANTOR] By:     Title:    

 

1